DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 13-14 and 16-21 are allowed. The prior art rejections have been withdrawn as set forth below.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, filed 6/24/2022, with respect to the prior art rejections previously set forth have been fully considered and are persuasive.  The claim objection and prior art rejections of the pending claims have been withdrawn. Applicant’s claims recite a sugar reduced wafer composition, a baked wafer comprising a sugar reduced wafer composition and a process for manufacturing a sugar reduced wafer, comprising claimed amounts of flour, sucrose, oil/fat and non-digestible fibers of inulin or resistant dextrin or combinations thereof. As argued by Applicant, the closest prior art of Spence teaches a wafer with 10-50% by weight flour, which is a significantly different range of flour than the claimed range of 60-80% by weight. The Examiner agrees that, based on the teachings of Spence, one of ordinary skill in the art would not have been motivated to increase an amount of flour to be in the claimed range, with a reasonable degree of success in the resulting wafer composition, as flour content is well known to alter the functionality of a baked composition. In addition, although Spence provides for non-digestible fibers to be included in the composition, Spence discloses a long list of fibers and there is no particular motivation to choose one of the claimed fibers to be included in a wafer composition, along with the claimed amount of flour and sugar. Lastly, Spence does not acknowledge the unexpected benefits seen by Applicant for the claimed composition regarding the unexpected ability of the claimed wafer composition to be rolled as the claimed composition comprises relatively higher amounts of flour than conventional wafer compositions, lower amounts of sugar and an amount of one of the claimed non-digestible fibers. The prior art does not acknowledge the ability to use the claimed ingredients in sugar reduced wafers that can be rolled. It is noted that Spence is silent as to the rollability of the baked wafer or that the baked wafer is shaped before the baked wafer becomes rigid, as claimed. The secondary reference of Huang does teach baking a wafer and shaping/rolling it, as previously set forth by the Examiner. However, Huang teaches using a combination of sucrose and a high molecular weight starch hydrolysate or crystalline hydrate former such as trehalose, lactose and raffinose in the composition, where sucrose can be used in an amount of at least 10% or at least 20% by weight and the starch hydrolysate or crystalline hydrate former, which are also saccharides, can be present at a level of about 10-45% by weight (Huang, Pages 7-8), wherein the total of these saccharide ingredients can easily be outside the level of total amount of mono and disaccharides allowed in the claimed composition. Therefore, Huang also does not provide motivation to decrease saccharide content while still allowing for the baked wafer composition to be rolled or shaped. Therefore, Applicant’s claims are found to be free of the prior art and deemed allowable by the Examiner.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        7/15/2022